                                                       TERM PTY / NO JS-6
Case 2:20-cv-05539-GW-JPR Document 31 Filed 12/17/20 Page 1 of 3 Page ID #:373



    1

    2

    3

    4

    5

    6

    7

    8
                               UNITED STATES DISTRICT COURT
    9
                           CENTRAL DISTRICT OF CALIFORNIA
   10
                                    WESTERN DIVISION
   11

   12 LONATI, S.P.A., an Italian corporation,   Case No. CV 20-5539-GW-JPRx
   13
        and PAM TRADING CORPORATION, a
        North Carolina corporation,             FINAL JUDGMENT, INCLUDING
   14                                           PERMANENT INJUNCTION
                   Plaintiffs,                  ORDER, AGAINST DEFENDANT
   15
                                                SOXNET, INC.
   16                     v.
                                                Judge: Hon. George H. Wu
   17 SOXNET, INC., a California
      corporation, and ZHEJIANG YEXIAO
   18                                           DEMAND FOR JURY TRIAL
      KNITTING MACHINERY CO., LTD.,
   19 a Chinese corporation.

   20              Defendants.
   21

   22

   23

   24

   25

   26

   27

   28


          [PROPOSED] FINAL JUDGMENT, INCLUDING PERMANENT INJUNCTION ORDER
Case 2:20-cv-05539-GW-JPR Document 31 Filed 12/17/20 Page 2 of 3 Page ID #:374



    1         The Court, pursuant to the Stipulation for Entry of Final Judgment,
    2
        including Permanent Injunction (“Stipulation”), between Plaintiffs Lonati, S.p.A.
    3

    4   (“Lonati”) and PAM Trading Corporation (“PAM Trading,” and collectively
    5   referred to herein as “Plaintiffs”) on the one hand, and Defendant SoxNet, Inc.
    6
        (“Defendant”), on the other, hereby ORDERS, ADJUDICATES and DECREES
    7

    8   that final judgment, including permanent injunction, shall be and hereby is entered
    9   on the Complaint in the above-referenced matter as follows:
   10
              1.     PERMANENT INJUNCTION. Defendant and any person or entity
   11

   12   acting in concert with, or at the direction of them, including any and all agents,
   13   servants, employees, partners, assignees, distributors, suppliers, resellers and any
   14
        others over which they may exercise control, are hereby restrained and enjoined,
   15

   16   pursuant to 35 U.S.C. § 283, from engaging in, directly or indirectly, or authorizing
   17
        or assisting any third party to engage in, any of the following activities in the
   18
        United States and throughout the world:
   19

   20         2.     directly or indirectly using, making, selling, offering to sell,
   21
        importing, advertising, marketing, and/or assisting or facilitating in the sale and/or
   22
        importation into the United States any automated sock knitting machines that
   23

   24   infringe U.S. Patent No. 7,954,343, U.S. Patent No. 8,028,546, and U.S. Patent No.
   25
        8,631,751 (collectively, “the Patents-in-Suit”), specifically any Yexiao sock
   26
        knitting machines equipped with closed-toe mechanisms and functionality; and
   27

   28


           [PROPOSED] FINAL JUDGMENT, INCLUDING PERMANENT INJUNCTION ORDER
Case 2:20-cv-05539-GW-JPR Document 31 Filed 12/17/20 Page 3 of 3 Page ID #:375



    1         3.     directly or indirectly using, making, selling, offering to sell,
    2
        importing, advertising, marketing, and/or assisting or facilitating in the sale and/or
    3

    4   importation into the United States any parts and/or services specifically designed
    5   and/or capable for use in an automated sock knitting machine that infringe the
    6
        Patents-in-Suit, specifically in any Yexiao sock knitting machines equipped with
    7

    8   closed-toe mechanisms and functionality.
    9         IT IS FURTHER ORDERED that this Court shall retain jurisdiction over
   10
        this action for purposes of implementing and enforcing the final judgment and any
   11

   12   additional orders necessary and appropriate to the public interest.
   13         IT IS FURTHER ORDERED that no appeals shall be taken from this Final
   14
        Judgment, including Permanent Injunction, and the parties waive all rights to
   15

   16   appeal.
   17
              IT IS FURTHER ORDERED that each party shall bear its/her/his own
   18
        attorneys’ fees and costs incurred in this matter.
   19

   20         IT IS SO ORDERED, ADJUDICATED and DECREED this 17th day of
   21
        December, 2020.
   22

   23

   24

   25    Dated: December 17, 2020
   26
                                                HON. GEORGE H. WU,
                                                U.S. DISTRICT JUDGE
   27

   28

                                           -2-
           [PROPOSED] FINAL JUDGMENT, INCLUDING PERMANENT INJUNCTION ORDER
